Exhibit 99.1 FOR IMMEDIATE RELEASE October 5, 2015 CenterState Banks, Inc. to Acquire Community Bank of South Florida, Inc. DAVENPORT, FL. – October 5, 2015 - CenterState Banks, Inc. (“CSFL” or the “Company”) (Nasdaq: CSFL) announced today that it has entered into an Agreement and Plan of Merger with Community Bank of South Florida, Inc. whereby CSFL will acquire Community Bank of South Florida, Inc., the parent company of Community Bank of Florida, Inc. (collectively, “Community Bank”).Upon completion of the merger, Community Bank of Florida, Inc. will be merged with and into CSFL’s subsidiary bank, CenterState Bank of Florida, N.A. (“CenterState”). Community Bank, which is headquartered in Homestead, Florida, currently operates 11 banking locations in the Miami-Fort Lauderdale-West Palm Beach, Key West and Lakeland-Winter Haven MSAs.As of June 30, 2015, Community Bank of South Florida reported assets of $495 million, gross loans of $339 million and deposits of $447 million. "Community Bank is a complementary fit into our company as we have a significant presence in the Lakeland and Winter Haven markets", said Ernie Pinner, Executive Chairman of CenterState Banks, Inc.“Community Bank also provides a natural extension of our acquisitions of First Southern Bank and Gulfstream Business Bank, expanding further down the southeastern Florida coast.” Upon completion of the acquisition, the combined company will have approximately $4.4 billion in assets, $2.9 billion in loans and $3.6 billion in deposits.This transaction represents a strategic and financially attractive combination of both companies’ shareholders with minimal tangible book value dilution and significant earnings per share accretion.This transaction will solidify CenterState’s position as one of the largest Florida-based community banks. “Over the past 40 years, Community Bank has built a strong core deposit franchise and established a number one market share in south Miami-Dade county,” said John Corbett, President & CEO of CenterState Banks, Inc."We are excited to welcome Community Bank’s customers and employees to CenterState. “ The merger agreement has been unanimously approved by the boards of directors of each company. The transaction is expected to close in the first quarter of 2016 and is subject to customary conditions, including both regulatory approvals and shareholder approval by Community Bank shareholders. Subject to the terms of the merger agreement, Community Bank shareholders will receive either 0.9148 shares of CSFL’s common stock or $13.31 in cash for each share of Community Bank’s common stock, subject to the total consideration being 50% stock / 50% cash, which equates to an aggregate deal value of approximately $66.6 million, based on CSFL’s closing stock price of $14.69 on October 2, 2015. “We are pleased to have this opportunity to join with CenterState. The combination provides strong value for our shareholders, including the opportunity to benefit as CSFL shareholders going forward,” said Robert Epling, President & CEO of Community Bank. “The combination also provides valuable additional products and services for our customers, a state-wide branch network, and new opportunities for our employees.” Keefe, Bruyette & Woods, Inc. served as financial advisor to CenterState Banks, Inc. and Smith 1 Mackinnon, PA provided legal counsel to CenterState Banks, Inc.SunTrust Robinson Humphrey served as financial advisor to Community Bank of South Florida, Inc., and Hunton & Williams LLP served as legal counsel. Conference Call Information CenterState Banks, Inc. will host a conference call on October 6, 2015 at 10:00 a.m. EST. The conference call can be accessed by dialing 1-866-393-0571. The conference passcode is 51016080.There will also be a live audio webcast of this call available by visiting the link at the CenterState Banks, Inc. website at www.centerstatebanks.com. A copy of the presentation included with the original 8K filing can be viewed under the headings “News & Market Data > Presentations” at the same website. A replay of the call will be available no later than after the close of business on October 6, 2015 on the Investor Relations page of the CenterState Banks, Inc. website, www.centerstatebanks.com. About CenterState Banks, Inc.
